Citation Nr: 1708392	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  14-05 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected type II diabetes mellitus, right hip, and right knee disabilities.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected type II diabetes mellitus, right hip, and right knee disabilities.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus and posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus and PTSD.  




REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to July 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of that proceeding is associated with the record.   
 
This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claims for service connection for right and left ankle disorders, the Veteran was afforded a VA examination in June 2011, and a VA medical opinion was obtained in August 2011.  However, the June 2011 VA examination report appears internally inconsistent.  In this regard, the examiner indicated that the Veteran's right ankle was normal, but also opined that Veteran's right and left ankle arthritis was less likely as not caused by or a result of his in-service duties or his right knee arthritis.  Moreover, the examiner provided insufficient supporting rationale and did not address whether the Veteran's right and left ankle disorders were aggravated by his service-connected right knee disability. 

In addition, the August 2011 VA examiner opined that the Veteran's right and left ankle disorders were less likely than not proximately due to or the result of his service-connected diabetes mellitus.  However, the examiner provided only a bare conclusion without any supporting rationale.  Moreover, the Veteran has alleged that his ankle disorders are secondary to his service-connected right hip disability.  See, e.g., August 2014 statement in support of claim.  The Board notes that the VA opinions of record do not address this theory of entitlement.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Regarding the claim for service connection for erectile dysfunction, a remand is necessary to obtain a fully adequate VA medical opinion.  In an October 2010 VA diabetes mellitus examination, the examiner opined that the Veteran's erectile dysfunction was not caused by or aggravated by his diabetes mellitus.  However, the examiner did not provide any rationale for her opinion regarding aggravation.  Moreover, the Veteran has subsequently asserted that his erectile dysfunction is secondary to his service-connected PTSD.  See, e.g., September 2016 Board Hearing transcript, 15.  Therefore, a remand is necessary to obtain a VA medical opinion.   

The Board does acknowledge that the Veteran's private treatment records from Dr. R.P. (initials used to protect privacy) include assessments of erectile dysfunction secondary to diabetes mellitus.  See, e.g., February 2008 and December 2009 private medical records.  However, Dr. R.P. provided no supporting rationale for his assessment.  

Regarding the claim for service connection for hypertension, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim.  In an October 2010 VA diabetes mellitus examination, the examiner opined that the Veteran's hypertension was not caused by or aggravated by his diabetes mellitus.  However, the examiner provided no supporting rationale for her opinion regarding aggravation.  In addition, the examiner did not address whether the Veteran's hypertension was otherwise directly related to his military service.  In this regard, the Veteran testified that his blood pressure became elevated during combat missions in Vietnam.  See September 2016 Board hearing transcript, 10.  Moreover, the Veteran has asserted that his hypertension is secondary to his service-connected PTSD.  

The Board further notes that the Veteran has contended that his hypertension is due to exposure to herbicides during service.  See July 2012 notice of disagreement.  The Veteran's service personnel records reflect that he served in in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicide agents, including Agent Orange.  38 C.F.R. § 3.307(a)(6), 3.313(a).  

Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In addition, on August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47,924 - 47,928.  In that Notice, VA discussed the National Academy of Sciences (NAS) findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category, although VA ultimately concluded that the available evidence was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicide agents.  Nonetheless, given that the NAS findings showed a possible limited association between hypertension and exposure to herbicide agents, a VA medical opinion is necessary.   

The Board acknowledges that the Veteran's private physician, Dr. R.P., stated that his elevated blood pressure might be due to pain and Ibuprofen usage.  See April 2009 and June 2009 private medical records.  In addition, in an October 2016 private medical statement, Dr. D.C. stated that the Veteran's hypertension, type II diabetes mellitus, lipid abnormalities, and obesity were manifestations of a metabolic syndrome.  However, the Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled).  

For these reasons, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of the Veteran's hypertension. 

Furthermore, the Veteran has reported that he received treatment at the David Grant United States Air Force Medical Center from 1988 to 2005.  In a November 2011 formal finding, the AOJ indicated that all efforts to obtain the Veteran's medical records from that facility had been exhausted and that further attempts would be futile.  However, the Board finds that additional efforts must be undertaken to obtain such records.  In this regard, the record reflects that the AOJ received a negative response to a June 2010 request for records from the David Grant Medical Center; however, the Board notes that the request was limited to records dated in June 2003.  In addition, a June 2010 response from the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records were transmitted to the Randolph Air Force Base on August 5, 1982; however, there is no indication that the AOJ requested records from that facility.  Moreover, the Board notes that the September 2011 Personnel Information Exchange System (PIES) request for records from the David Grant Medical Center was limited to records dated in 1988 and 2005.  Therefore, on remand, the AOJ should ensure that proper development has been accomplished to obtain the Veteran's complete medical records from the David Grant Medical Center.  

The Veteran has also reported that he received treatment at the Carswell Air Force Base in Fort Worth, Texas, from 1982 to 1988.  See September 2016 Board hearing transcript, 5.  However, there is no indication that the AOJ requested records from that facility.  

In addition, the Veteran submitted an October 2016 private medical statement from Dr. D.C.  However, no supporting treatment records were provided.  Therefore, on remand the AOJ should obtain any outstanding private medical records.  

Lastly, additional VA medical records have been associated with the claims file since the January 2014 statement of the case.  On remand, the AOJ will have the opportunity to consider such evidence in the first instance. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his erectile dysfunction, hypertension, and bilateral ankle disorders that are not already of record.  A specific request should be made for authorization to obtain records from Dr. D.C. (initials used to protect privacy). See October 2016 statement (received in December 2016).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Madison VAMC dated from December 2016 to the present. 

2.  The AOJ should contact the appropriate facilities to request any medical records from the David Grant United States Air Force Medical Center dated from 1988 to 2005.  

As noted above, the June 2010 request for records from that facility was limited to records dated in June 2003, and the September 2011 PIES request was limited to records dated in 1988 and 2005.  

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

3.  The AOJ should request any medical records from the Carswell Air Force Base at Fort Worth, Texas, dated from 1982 to 1988. 

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left ankle disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  
  
The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right and left ankle disorders manifested in or are otherwise causally or etiologically related to the Veteran's military service.    

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right and left ankle disorder was either caused by or permanently aggravated by the Veteran's service-connected diabetes mellitus, right knee, and right hip disabilities.  

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding his symptoms of ankle pain (see, e.g., July 2011, August 2011, March 2012, and August 2014 statements in support of claim; September 2016 Board hearing transcript); 2) the April 2008 private medical record that noted the Veteran reported a history of trauma from a fork lift driving over his right leg; 3) the June 2011 private medical record from Dr. P.L. that noted the Veteran walked with an abnormal gait after undergoing knee surgery; and 4) the June 2011 VA examination and the August 2011 VA medical opinion.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should also note that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to herbicide agents during service. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension manifested in service, or is otherwise causally or etiologically related to the Veteran's military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension is either caused by or permanently aggravated by his service-connected type II diabetes mellitus, PTSD, right knee disability, right hip disability, and/or the medication used to treat pain from his service-connected disabilities. 

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding his symptoms of hypertension (see, e.g., July 2011, August 2011, and March 2012 statements in support of claim; and September 2016 Board hearing transcript); 2) the April 2009 and June 2009 private medical records from Dr. R.P. that noted the Veteran's elevated blood pressure might be due pain and Ibuprofen usage; 3) the October 2016 private medical statement from Dr. D.C.; 4) the medical articles submitted by the Veteran; and 5) the October 2010 VA diabetes mellitus examination. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction is either caused by or permanently aggravated by his service-connected type II diabetes mellitus and PTSD.

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding his symptoms of erectile dysfunction (see, e.g., July 2011, August 2011, and March 2012 statements in support of claim; September 2016 Board hearing transcript); 2) the February 2008 and December 2009 private medical records from Dr. R.P. that noted assessments of erectile dysfunction secondary to hypertension and diabetes mellitus; and 3) the October 2010 VA examination.  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

8.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




